DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 17 August 2022 is acknowledged.
Claims 12 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Information Disclosure Statement
The information disclosure statement filed 25 May 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caron (US 7,588,249 B2).
Regarding claim 1, Caron discloses a supply device configured to supply a medium to a processing unit configured to perform processing on the medium, the supply device comprising: an accommodating unit 20 configured to accommodate a plurality of the media 110 in a state of being stacked therein and a vibration imparting unit 58 configured to contact ends of the plurality of media accommodated in the accommodating unit to impart vibration to the medium. See col. 2, lines 50-60.
Regarding claim 2, Caron discloses the supply device according to claim 1, wherein the accommodating unit 20 includes a placement surface 22 at which the medium to be accommodated is placed, and the vibration imparting unit 58 imparts vibration in a direction orthogonal to a front surface of the medium 110 placed at the placement surface.
Regarding claim 3, Caron discloses the supply device according to claim 2, wherein the vibration imparting unit 58 is configured to contact a portion of an end of the medium 110, the portion not overlapping the placement surface when the placement surface 22 is viewed in plan view.
Regarding claim 16, Caron discloses a processing device, comprising: the supply device according to claim 1; and the processing unit 60.
Regarding claim 18, Caron discloses a control method for a supply device including: an accommodating unit 20 configured to accommodate a plurality of media 110 in a state of being stacked therein; and a vibration imparting unit 58 configured to contact ends of the plurality of media accommodated in the accommodating unit to impart vibration to the media and the supply device being configured to supply the medium to a processing unit, wherein the method comprises imparting vibration to the medium by the vibration imparting unit when the medium is accommodated in the accommodating unit. See col. 2, lines 50-60.


Claims 1-3, 10, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magno (US 4,325,544 A).
Regarding claim 1, Magno discloses a supply device configured to supply a medium to a processing unit configured to perform processing on the medium, the supply device comprising: an accommodating unit 14 configured to accommodate a plurality of the media in a state of being stacked therein and a vibration imparting unit 44 configured to contact ends of the plurality of media accommodated in the accommodating unit to impart vibration to the medium. See col. 4, lines 50-68.
Regarding claim 2, Magno discloses the supply device according to claim 1, wherein the accommodating unit 14 includes a placement surface at which the medium to be accommodated is placed, and the vibration imparting unit 44 imparts vibration in a direction orthogonal to a front surface of the medium placed at the placement surface.
Regarding claim 3, Magno discloses the supply device according to claim 2, wherein the vibration imparting unit 44 is configured to contact a portion of an end of the medium, the portion not overlapping the placement surface 14 when the placement surface is viewed in plan view.
Regarding claim 10, Magno discloses the supply device according to claim 1, wherein a plurality of the vibration imparting units 44,46 are provided, and the plurality of vibration imparting units are configured to contact different ends of the medium respectively.
Regarding claim 18, Magno discloses a control method for a supply device including: an accommodating unit 14 configured to accommodate a plurality of media in a state of being stacked therein; and a vibration imparting unit 44 configured to contact ends of the plurality of media accommodated in the accommodating unit to impart vibration to the media and the supply device being configured to supply the medium to a processing unit, wherein the method comprises imparting vibration to the medium by the vibration imparting unit when the medium is accommodated in the accommodating unit. See col. 4, lines 50-68.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Caron in view of Taki (US 10,071,875 B2).
Regarding claim 19, Caron discloses everything claimed except a non-transitory computer-readable storage medium storing a program for causing a control unit to execute the control of the supply device. Taki teaches the use of a non-transitory computer-readable storage medium 24 storing a program for causing a control unit to execute control of a sheet processing device, in order to control all the operations of the sheet processing device. See Taki, col. 3, lines 52-59. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to use except a non-transitory computer-readable storage medium storing a program for causing a control unit to execute the control of the supply device, in the device of Caron, as taught by Taki, in order to execute control of the device.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Magno in view of Taki.
Regarding claim 19, Magno discloses everything claimed except a non-transitory computer-readable storage medium storing a program for causing a control unit to execute the control of the supply device. Taki teaches the use of a non-transitory computer-readable storage medium 24 storing a program for causing a control unit to execute control of a sheet processing device, in order to control all the operations of the sheet processing device. See Taki, col. 3, lines 52-59. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to use except a non-transitory computer-readable storage medium storing a program for causing a control unit to execute the control of the supply device, in the device of Magno, as taught by Taki, in order to execute control of the device.
Allowable Subject Matter
Claims 4-9, 11, 13, 14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the nearest prior art does not teach or disclose the claimed. Invention. For example, Magno does not disclose a device wherein “the vane is configured to rotate to come into contact, from below, with the end of the medium placed at the placement surface”, in combination with the rest of the claimed elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, D. Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/JEREMY R SEVERSON/Primary Examiner, Art Unit 1759